Exhibit 10.36

LIMITED RELEASE

Semtech Corporation (“Company”) and Rockell N. Hankin (“Hankin”), a Director of
the Company, have entered into this limited release agreement (“Release”) with
regard to certain issues in connection with Hankin’s expired vested options to
purchase 30,000 shares of the Company’s common stock pursuant to an Award
Agreement dated January 2, 1997 (“Expired Options”). This Release shall be
governed by the law of California. The Company and Hankin agree as follows:

 

1. Payment: In exchange for this Release, the Company will pay Hankin a lump sum
payment of $314,400.00.

 

2. Claims Released: Upon receipt of the Payment in Paragraph 1 of this Release,
Hankin irrevocably and unconditionally releases the Company, its subsidiaries,
and their current and former directors, officers, and employees from all known
or unknown claims, charges, promises, actions, or similar rights that he had or
presently may have, or may hereafter have, relating to the enforceability and/or
value of the Expired Options (the “Claims”); provided however, nothing herein is
intended to be or shall be construed to be a release of any of Hankin’s rights
with respect to any other stock options awarded to him, or his rights to
indemnity and/or contribution of any kind, contractual or statutory, that Hankin
has against the Company and/or any of its subsidiaries. Hankin understands that
the Claims he is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
and include, without limitation, claims such as breach of contract, implied
contract, promissory estoppel, or claims under any federal, state or local
statute, law, order or ordinance.

 

3. Nonadmission of Liability: This Release is not an admission of wrongdoing by
any party to the Release.

 

4. Acknowledgement: Hankin acknowledges that he is represented by independent
counsel with regard to the Release.

 

Date    April 12, 2007       /s/ Rock Hankin         Signature Date:   
April 12, 2007       Semtech Corporation       By:   /s/ Emeka Chukwu       Its:
  CFO